

117 HR 1407 IH: Springfield Race Riot National Historic Monument Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1407IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Rodney Davis of Illinois (for himself, Mr. Carson, Ms. Norton, Ms. Adams, Ms. Jackson Lee, Mr. LaHood, Ms. Wasserman Schultz, Mr. Lowenthal, Mr. Quigley, Mr. Krishnamoorthi, Mr. Bost, Mr. Gonzalez of Ohio, Mr. Cohen, Ms. Castor of Florida, Mr. Joyce of Ohio, Mr. Casten, Mr. Bacon, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Springfield Race Riot National Historic Monument in the State of Illinois, and for other purposes. 
1.Short titleThis Act may be cited as the Springfield Race Riot National Historic Monument Act. 2.DefinitionsIn this Act: 
(1)Historic MonumentThe term Historic Monument means the Springfield Race Riot National Historic Monument established by section 3. (2)MapThe term Map means the map entitled Springfield Race Riot National Memorial Proposed Boundary, numbered 687/148588 and dated October 2018. 
(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Establishment of Springfield Race Riot National Historic Monument (a)Establishment (1)In generalSubject to paragraph (2), there is established the Springfield Race Riot National Historic Monument in the State of Illinois as a unit of the National Park System, to preserve, protect, and interpret for the benefit of present and future generations, resources associated with the Springfield Race Riot of 1908 and its role in the formation of the National Association for the Advancement of Colored People. 
(2)ConditionsThe Historic Monument shall not be established until the date on which the Secretary acquires sufficient land within the boundary of the Historic Monument to constitute a manageable unit. (b)BoundariesThe boundaries of the Historic Monument shall be the boundaries generally depicted on the Map. 
(c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service. (d)Acquisition of authorityThe Secretary may acquire any land or interest in land located within the boundary of the Historic Monument by— 
(1)donation; (2)purchase with donated funds or appropriated funds; or 
(3)exchange. (e)AgreementsThe Secretary may enter into agreements with— 
(1)the city of Springfield, Illinois, for the purpose of establishing and operating outside of the Historic Monument boundary facilities for administration and visitor services; and (2)other public or private entities for the purposes of carrying out this Act. 
(f)Administration 
(1)In generalThe Secretary shall administer the Historic Monument in accordance with— (A)this Act; and 
(B)the laws generally applicable to units of the National Park System. (2)Management plan (A)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for this purpose, the Secretary shall prepare a general management plan for the Historic Monument in accordance with section 100502 of title 54, United States Code. 
(B)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit it to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 